DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
			Response to Amendment
The amendment filed on 09/12/2022 has been entered. Claims 1-11, 13-24 remain pending in the application. Applicant amendment to the claims overcomes the 101 rejection.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 10, 11, 15, 16, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Udagawa (US20190265695).

Regarding claim 1, Udagawa teaches a method of operating a vehicle in an autonomous driving mode, the method comprising:
receiving, by one or more processors of the vehicle, sensor data of the environment around the vehicle from one or more sensors of the vehicle ([0064] disclosing sensor data for collecting information around the vehicle such as a wall or a white line or a curve “environment around the vehicle”);
determining, by the one or more processors, a plurality of possible paths for a given driving maneuver in order to follow a planned trajectory along a route( [0087]-[0089] disclosing determining if a target path satisfies a safety margin, if the safety margin is not satisfied, a new target path is created. This is interpreted as determining a plurality of possible paths for a given driving maneuver in order to follow a planned target trajectory along a route);
determining, by the one or more processors based on the received sensor data and the plurality of possible paths, a kinematic feasibility of each possible path according to a kinematic model of the vehicle ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle);
selecting, by the one or more processors, a given one of the possible paths based on the kinematic feasibility and a hierarchy of stored rules, the hierarchy of stored rules being associated with one or more of lane indicators, physical road components or restrictions of the vehicle ([0092] disclosing the target vehicle adopting the target path. [0087]-[0090] disclosing the target vehicle is chosen based on kinematic model of the vehicle and based on making a lane change from a merge lane “lane indicators”, i.e. based on kinematic feasibility and a hierarchy of stored rules associated with at least a lane indicator); and
causing the vehicle to perform a selected driving operation in the autonomous driving mode to follow the given path in accordance with the kinematic feasibility and the hierarchy of stored rules ([0087]-[0092] disclosing following the target path based on the kinematic feasibility and hierarchy of stored rules).

Regarding claim 2, Udagawa teaches the method of claim 1, wherein the kinematic feasibility is determined according to a swept volume of the vehicle in accordance with each possible path ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle. The size of the vehicle going around the curve is interpreted as the swept volume).

Regarding claim 3, Udagawa teaches the method of claim 2, wherein the swept volume includes one or more articulating sections of the vehicle ([0067]-[0068] disclosing the size of the vehicle “swept volume” includes the size of the towed vehicle attached to the vehicle “articulating section”).

Regarding claim 4, Udagawa teaches the method of claim 1, wherein the hierarchy of stored rules ranks one or more of different lane line types, curb configurations or road shoulder types ([0087]-[0090] disclosing the hierarchy of stored rules ranks one or more different lane types such as a merge lane. See also [0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road. This is interpreted as protruding onto a shoulder or over a curb or a wall as determined by map information, see [0063]-[0064] disclosing map information includes lane shape, travel lanes, walls, signs...).

Regarding claim 5, Udagawa teaches the method of claim 1, wherein selecting the given path based on the hierarchy of stored rules includes ranking paths based on expected violation of one or more of the rules ([0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road, this is interpreted as violating a rule of staying on a road and thus another path is selected based on expected violation of the rules).

Regarding claim 6, Udagawa teaches the method of claim 1, wherein determining the kinematic feasibility of each possible path includes evaluating a maneuver cost associated with that path ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver).

Regarding claim 7, Udagawa teaches the method of claim 6, wherein evaluating the maneuver cost includes evaluating one or more of a number of turns, occlusions, weather limitations, neighborhood type or temporal restrictions ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver, I.e. evaluating one or more number of turns).

Regarding claim 10, Udagawa teaches the method of claim 1, further comprising pre-planning for when to change lanes in advance of the selected driving operation ([0087] disclosing a target path for making a lane change, i.e. pre-planning for when to change a lane in advance of the selected driving operation).

Regarding claim 11, Udagawa teaches a method of determining an overall route for a vehicle to operate in an autonomous driving mode, the method comprising:
obtaining, by one or more processors of a computing system, at least one map comprising roadgraph information between a starting point and a destination of the overall route for the vehicle to operate in the autonomous driving mode ([0073]-[0074] disclosing creating a travel route from a position of the vehicle “starting point” to a destination and map information, i.e., obtaining map comprising roadgraph information of the route to operate in an autonomous mode);
determining, by the one or more processors, whether the vehicle is restricted from traveling along any segment of the overall route ([0075] discloses judging whether the routing object “vehicle” can travel through the determined route, i.e., whether the vehicle is restricted from any segment of the overall route. See also [0078] disclosing determining whether the vehicle can travel through the curve zone of the route “segment”); 
determining, by the one or more processors, an initial trajectory along the overall route based on determining whether the vehicle is restricted from traveling along any segments ([0073]-[0075] disclosing determining judging whether a vehicle can travel through the route. [0078] disclosing determining whether the vehicle can travel through the curve zone. [0081] disclosing generating another route if the vehicle cannot pass through the route without protruding on the way, i.e., the route is restricted.  [0082] disclosing generating the route “initial route” when it is determined that the vehicle can pass through the route, i.e., based on whether the vehicle is restricted from traveling along any segment)
determining, by the one or more processors for the initial trajectory, a plurality of possible paths for a given driving maneuver by the vehicle ([0087]-[0089] disclosing determining if a target path satisfies a safety margin, if the safety margin is not satisfied, a new target path is created. This is interpreted as determining a plurality of possible paths for a given driving maneuver in order to follow a planned target trajectory along a route. A path that does not satisfy the safety margin is a restricted to the vehicle. An initial path can be a path associated with a first target path which may be restricted or not depending on the map, sensor and size information);
determining, by the one or more processors based on the plurality of possible paths, a kinematic feasibility of each possible path according to a kinematic model of the vehicle ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle);
selecting, by the one or more processors, a given one of the possible paths based on the kinematic feasibility and a hierarchy of rules, the hierarchy of rules being associated with one or more of lane indicators, physical road components or restrictions of the vehicle ([0092] disclosing the target vehicle adopting the target path. [0087]-[0090] disclosing the target vehicle is chosen based on kinematic model of the vehicle and based on making a lane change from a merge lane “lane indicators”, i.e. based on kinematic feasibility and a hierarchy of stored rules associated with at least a lane indicator);
generating, by the one or more processors, a final trajectory for the vehicle based on the given path ([0087]-[0092] disclosing following the target path based on the kinematic feasibility and hierarchy of stored rules); 
storing the final trajectory in memory ([0087]-[0092] disclosing the vehicle following the target path based on the kinematic feasibility and hierarchy of stored rules, this is interpreted as storing the target path in memory to send it to the vehicle to follow it).
transmitting the final trajectory to the vehicle for operating in the autonomous driving mode ([0087]-[0092] disclosing the vehicle following the target path based on the kinematic feasibility and hierarchy of stored rules, this is interpreted as transmitting the final path to the vehicle to follow it).

Regarding claim 15, Udagawa teaches the method of claim 11, wherein determining the kinematic feasibility of each possible path includes evaluating a maneuver cost associated with that path ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver).

Regarding claim 16, Udagawa teaches the method of claim 15, wherein the maneuver cost is based on one or more of a number of turns, occlusions, weather limitations, neighborhood type or temporal restrictions ([0087]-[0090] disclosing a safety margin “maneuver cost” associated with the path based on the size of the object and the wheelbase during a turning maneuver, I.e. evaluating one or more number of turns).


Regarding claim 18, Udagawa teaches method of claim 11, wherein the hierarchy of rules includes a set of rules relating to items or objects along the roadway ([0088] disclosing a safety margin relating to a distance from a surrounding object, i.e., a set of rules relating to items or objects along the roadway).

Regarding claim 19, Udagawa teaches the method of claim 18, wherein the items or objects include one or more of different lane line types, curb configurations or road shoulder types ([0087]-[0090] disclosing the hierarchy of stored rules ranks one or more different lane types such as a merge lane. See also [0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road. This is interpreted as protruding onto a shoulder or over a curb or a wall as determined by map information, see [0063]-[0064] disclosing map information includes lane shape, travel lanes, walls, signs...).

Regarding claim 20, Udagawa teaches the method of claim 11, wherein selecting the given path based on the hierarchy of rules includes ranking paths based on expected violation of one or more rules in the hierarchy ([0074]-[0075] disclosing determining the curve of the road in order to determine if a turn can be completed without protruding outside the road, this is interpreted as violating a rule of staying on a road and thus another path is selected based on expected violation of the rules).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 17 are rejected under 35 U.S.C. 103 as being unpatentable by Udagawa (US20190265695) in view of Mehdi (US20200290619).
Regarding claim 8, Udagawa teaches the method of claim 6. Udagawa does not teach wherein evaluating the maneuver cost includes analyzing a cost for missing a turn, missing an exit, or missing a lane change.
Mehdi teaches wherein evaluating the maneuver cost includes analyzing a cost for missing a turn, missing an exit, or missing a lane change ([0049] disclosing calculating a cost for missing a turn by taking an alternative route when the cost to take a primary route is excessive).
Udagawa and Mehdi are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Mehdi of wherein evaluating the maneuver cost includes analyzing a cost for missing a turn, missing an exit, or missing a lane change in order to avoid a route with an excessive cost maneuver (Mehdi [0049]).

Regarding claim 9, Udagawa teaches the method of claim 1. Udagawa does not teach wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths.
Mehdi teaches wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths ([0050] disclosing if the primary route is of high cost due to a vehicle blocking the road without an opportunity to pass, the vehicle may choose an alternative route to the destination).
Udagawa and Mehdi are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Mehdi of wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths in order to avoid a route with an excessive cost maneuver (Mehdi [0049]).

Regarding claim 17, Udagawa teaches the method of claim 15. Udagawa does not teach wherein the maneuver cost includes a likelihood of the vehicle becoming stuck.
Mehdi teaches wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths ([0050] disclosing if the primary route is of high cost due to a vehicle blocking the road without an opportunity to pass, the vehicle may choose an alternative route to the destination).
Udagawa and Mehdi are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Mehdi of wherein selecting the given path is further based on a likelihood of the vehicle becoming stuck for one or more of the possible paths in order to avoid a route with an excessive cost maneuver (Mehdi [0049]).

Claims 13, 14, 21-23 are rejected under 35 U.S.C. 103 as being unpatentable by Udagawa (US20190265695) in view of Voznesensky (US20200200553).
Regarding claim 13, Udagawa teaches the method of claim 11. Udagawa does not teach wherein determining the kinematic feasibility of each possible path includes evaluating at least one of a temporal restriction or a legal restriction. However, Udagawa teaches determining kinematic feasibility ([0087]-[0090] disclosing determining whether a path safety margin is satisfied with respect to the size of the vehicle “kinematic model”, i.e. kinematic feasibility of each possible path according to a kinematic model of the vehicle. The size of the vehicle going around the curve is interpreted as the swept volume). 
Voznesensky teaches wherein determining the kinematic feasibility of each possible path includes evaluating at least one of a temporal restriction or a legal restriction ([0018] disclosing evaluating temporal data “temporal restrictions” when determining a route for the vehicle).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein determining the kinematic feasibility of each possible path includes evaluating at least one of a temporal restriction or a legal restriction in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

 	Regarding claim 14, Udagawa teaches the method of claim 11. Udagawa does not teach wherein evaluating the temporal restriction includes estimating a likelihood that the vehicle will be able to perform a driving action prior to occurrence of the temporal restriction.
Voznesensky teaches wherein evaluating the temporal restriction includes estimating a likelihood that the vehicle will be able to perform a driving action prior to occurrence of the temporal restriction ([0018] disclosing the temporal data are time dependent condition of a roadway such as traffic, weather condition of road and construction on the road. [0024] disclosing avoiding the route with unfavorable traffic and weather, which is a temporal data depending on the day. An example is given in [0024] a highway may not be the fastest route at a certain time. It can be interpreted that the temporal restriction to the highway occurs at that certain time and the vehicle does not need to reroute in any other time, i.e. the likelihood that the vehicle will be able to perform the driving action before the occurrence of the temporal restriction).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein evaluating the temporal restriction includes estimating a likelihood that the vehicle will be able to perform a driving action prior to occurrence of the temporal restriction in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Regarding claim 21, Udagawa teaches the method of claim 11. Udagawa does not teach further comprising receiving information about restrictions or maneuver costs from one or more other vehicles that have driven along the overall route.
Voznesensky teaches further comprising receiving information about restrictions or maneuver costs from one or more other vehicles that have driven along the overall route ([0036] disclosing receiving temporal data “temporal restrictions” from other vehicles who have travelled along the route).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of receiving information about restrictions or maneuver costs from one or more other vehicles that have driven along the overall route in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Regarding claim 22, Udagawa teaches the method of claim 21. Udagawa does not teach wherein receiving the information includes receiving information about actions either taken or attempted by a given vehicle.
Voznesensky teaches wherein receiving the information includes receiving information about actions either taken or attempted by a given vehicle ([0036] disclosing receiving GPS traces received from vehicles traversing the roadway. The GPS trace is interpreted as an action taken by a given vehicle, i.e. traveling to a location).
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein receiving the information includes receiving information about actions either taken or attempted by a given vehicle in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).

Regarding claim 23, Udagawa teaches the method of claim 21. Udagawa does not teach wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle. 
Voznesensky teaches wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle ([0036] disclosing receiving road conditions from drivers or other observers. Other observers are interpreted to be drivers who observe other drivers or other vehicles on the road. Road conditions as described in [0018] can be traffic conditions. Thus, the observed action taken by different vehicles may be driving slow due to traffic jam). 
Udagawa and Voznesensky are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Voznesensky of wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle in order to increase the predictability of vehicle routing and to avoid routing the vehicle into unfavorable traffic, weather, or other temporary conditions (Voznesensky [0024]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable by Udagawa (US20190265695) in view of Rockmore (US20190186947).
Regarding claim 24, Udagawa teaches the method of claim 11. Udagawa does not teach wherein determining whether the vehicle is restricted from traveling along any segments includes determining whether the segments are legally restricted to the vehicle.
Rockmore teaches wherein determining whether the vehicle is restricted from traveling along any segments includes determining whether the segments are legally restricted to the vehicle ([0031] disclosing determining legal constraints that forbid the vehicle from operating on a particular segment).
Udagawa and Rockmore are analogous art because they are in the same field of endeavor, autonomous vehicle routing. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teaching of Udagawa to incorporate the teaching of Rockmore of wherein receiving the information includes receiving information observed by a given vehicle about an action taken by a different vehicle in order to determine a route that does not violate legal constraints and abides by laws and regulations.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
With respect to applicant’s arguments regarding the 35 U.S.C. 101 rejection, the amendment to the claim 11 overcomes the 101 rejection. 
With respect to applicant’s argument regarding claim 1 not being anticipated by Udagawa, examiner respectfully disagrees for the following reasons:
Udagawa as disclosed in paragraphs [0087]-[0091] discloses generating a plurality of possible paths starting with one path and then generating alternative paths.
    2)  Udagawa as disclosed in [0087]-[0092] discloses generating a plurality of possible paths satisfies the constraints including a kinematic constraint based on the size of the vehicle and environment constraints. This is interpreted as determining the kinematic feasibility of each path. 
      3) Udagawa as disclosed in [0087]-[0092] discloses selecting the path when it satisfies kinematic constraint including the size of the vehicle based on the environment around the vehicle, i.e., based on kinematic feasibility. Udagawa further teaches in [0087] generating the path based on a lane change from a merge lane to a main lane which is interpreted as a hierarchy of stored rule based on a lane indicator. 
While Udagawa discloses generating a path first and checking if the path satisfies the constraints, Udagawa further generates a plurality of paths until the plurality of rules are satisfied which meets all the claim limitations. 
Regarding the amended claim 11, Udagawa teaches all the amended limitations, see above rejection in [0073]-[0090].
Regarding claims 6 and 15, while Udagawa does not explicitly disclose a maneuver cost, Udagawa discloses determining kinematic feasibility based on a safety margin while performing a maneuver, see at least [0087]-[0090]. This meets the claim limitation for a cost for the maneuver, a safety margin has been interpreted as a cost.	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The prior art cited in PTO-892 and not mentioned above disclose related devices and methods.
US20180143643 disclosing a no go roadway for vehicles Fig 15.
US20180259957 disclosing lane width restriction and speed restriction for routes.
US20180129220 disclosing hierarchies for routing rules.
US2017 0247054 disclosing determining a turn ability based on turn radius of trailer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMAD O EL SAYAH whose telephone number is (571)270-7734.  The examiner can normally be reached on M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 5712703844.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MOHAMAD O EL SAYAH/Examiner, Art Unit 3664B 

/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664